                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                                    No. 13-02

THADDEUS RICHARDSON                                                    SECTION I

                                ORDER & REASONS

      Before the Court is pro se defendant Thaddeus Richardson’s (“Richardson”)

motion1 requesting a judicial recommendation to the Bureau of Prisons (“BOP”)

that Richardson serve the last twelve months of his prison term in a residential re-

entry center near his home in New Orleans, Louisiana. For the following

reasons, the motion is denied.

                                           I.

      On March 1, 2013, Richardson pled guilty to the bill of information charging

him with possession with the intent to distribute heroin and possession of a firearm

in furtherance of a drug trafficking crime. 2 On June 6, 2013, the Court sentenced

Richardson to a term of imprisonment of seventy-eight months to be followed by a

term of supervised release of three years. 3

      Richardson filed the present motion for judicial recommendation on November

16, 2018. Richardson urges the Court to recommend to the BOP that Richardson




1 R. Doc. No. 109.
2 R. Doc. Nos. 27, 29; see also R. Doc. No. 11.
3 R. Doc. Nos. 44, 45.
serve the final twelve months of his sentence in a residential re-entry center pursuant

to 18 U.S.C. § 3621(b)(4)(B) and § 3624(c)(1). 4

         “The Bureau of Prisons has broad authority to determine the location of

[Richardson’s] imprisonment and the terms of his pre-release custody.” United States

v. Every, No. 08-01, 2018 WL 3997282, at *1 (E.D. La. Aug. 21, 2018) (Feldman, J.)

(citing 18 U.S.C. § 3621(b)). The Fifth Circuit has made it clear that the Court cannot

“impinge on the BOP’s authority to determine the facility in which a prisoner should

be housed.” Gallegos-Hernandez v. United States, 688 F.3d 190, 195 (5th Cir. 2012)

(citing United States v. Sneed, 63 F.3d 381, 388 n.6 (5th Cir. 1995)); see also Every,

2018 WL 3997282, at *1. While the Court may make recommendations, it finds the

decision regarding where Richardson will serve the remainder of his sentence is best

left to the sound discretion of the BOP.

                                           II.

         Accordingly,

         IT IS ORDERED that Richardson’s motion is DENIED.

         New Orleans, Louisiana November 26, 2018.



                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




4   R. Doc. No. 109, at 2.

                                            2
